       Case 1:20-cv-07019-MKV-KHP Document 9 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AWILDA M. TORRES,                                                            10/27/2020

                                  Plaintiff,
                                                                   1:20-CV-7019
                      -against-
                                                              ORDER OF SERVICE
 COMMISSIONER OF SOCIAL SECURITY,

                                  Defendant.

KATHARINE PARKER, United States Magistrate Judge:

       The Clerk of Court shall notify the U.S. Attorney’s Office for the Southern District of

New York of the filing of this pro se case, brought under 42 U.S.C. § 405(g), for which the filing

fee has been waived. This Order shall not supersede the prior scheduling orders issued in this

case (See ECF Nos. 6 & 7). The Clerk of Court is respectfully requested to send a copy of this

Order to the pro se Plaintiff.



SO ORDERED.

 Dated:    October 27, 2020
           New York, New York

                                                             KATHARINE PARKER
                                                           United States Magistrate Judge
